                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 RAFEEQ AHMED                                    : CIVIL ACTION
                                                 :
                      v.                         : NO. 20-3327
                                                 :
 WEST COAST SERVICING INC., et al.               :


                                             ORDER
       AND NOW, this 24th day of May 2021, upon considering Defendants’ Motions for

summary judgment (ECF Doc. Nos. 64, 67), Plaintiff’s Oppositions (ECF Doc. Nos. 83, 84),

Appendices, and for reasons in the accompanying Memorandum, it is ORDERED Defendants’

Motions (ECF Doc. Nos. 64, 67) are GRANTED in part and DENIED in part:

       1.      We GRANT the Motions dismissing Plaintiff’s claims:

               a.      under the Pennsylvania Unfair Trade Practices and Consumer Protection

Law as there are no genuine issues of material fact based on Plaintiff’s admissions and judgment

against the Plaintiff on this claim is warranted as a matter of law;

               b.      under the Fair Debt Collection Practices Act to the extent Plaintiff claims

the failure to offer a reinstatement right when providing the allegedly inaccurate payoff numbers;

and,

       2.      We DENY the Motions as to Plaintiff’s remaining claims under the Fair Debt

Collection Practices Act against both Defendants.




                                                      KEARNEY, J.
